 292DECISIONS-OF NATIONALLABOR RELATIONS BOARDby Leach Manufacturing Company, except on the awning operation,is covered by the said contract, and the Respondents were and are law-fully entitled to force or require Leach Manufacturing Company to^assign such sheet metal work in accordance with the contract.MEMBERS RODGERS AND BEAN took no part in the consideration of theabove Decision and Determination of Dispute.Nathan Warren & Sons, Inc., PetitionerandIndependent ProduceWorkers Union, Inc.' and Local Union No. 64, Bakery, Dairy,.Food, Beverageand MiscellaneousDrivers, AdvanceSalesmen,.Warehousemen and Helpers, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, AFL-CIO?Case No. 1 RM=g354. November 1, 1957DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Herbert N. Watterson,hearing officer.free from prejudicial error and are hereby affirmed.3Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The parties stipulated at the hearing that the Teamsters is alabor organization within the meaning of the Act, but the Teamstersrefused to enter into such a stipulation with regard to the Independ-ent.In accord with the hearing officer's request at the opening ofthe hearing, the Board takes official notice of the following proceed-ings and determinations by the Board and the Regional Director,which -relate to the status of the Independent as well as to otherissues here involved.On December 13, 1954, the Board certified the Teamsters as theexclusive representative of a unit of the Employer's employees.4Thereafter, the parties entered into a bargaining agreement whichterminated on December 13, 1955, upon notice duly given by theTeamsters.The parties then engaged in contract negotiations untilMay 24, 1956, when the Employer advised the Teamsters that it no1Herein referred to as the Independent,2 Herein referred to as the Teamsters.8 The motions of the Teamsters to dismiss the petition, which the hearing officer referredto the Board, are hereby denied for the reasons set forth below..1Case No. 1-RC-3805.This was a consent proceeding.The unit was comprised ofdrivers,warehousemen, and helpers, and combination food inspectors and warehousemen-,but excluded guards, professional employees, office employees, salesmen, shippers, andsupervisors.119 NLRB No. 43. NATHAN WARREN & SONS, INC.293longer recognized that union as the representative of its employees.,On May 25, 1956, the Employer filed a petition for an election in thecertified unit.'On May 28, 1956, the Teamsters called a strike, whichwas joined by all the employees in the unit at that time.At the hear-ing in Case No. 1-RM-229, the Teamsters disavowed its claim torepresentative status as to any of the employees whom the Employerhad hired as permanent replacements of the strikers.Accordingly,the Board found that no question concerning representation existed,and in view of the Teamsters' disavowal, revoked the certificationissued in 1954.6On December 12, 1956, the Employer filed charges against theeamsters,' but the Regional Director, after investigation, refused toissue a complaint, and the case was closed on March 11, 1957.Whilethis case was pending, the Employer, on January 22, 1957, filed apetition alleging that a question of representation had arisen basedupon an alleged claim for recognition made by an organization calledProduceWorkers Union, Inc., herein referred to as the ProduceWorkers.'Notice of hearing issued in that case, but the hearing wasnot conducted because of the filing of an intervening charge by the'Teamsters.The Employer thereupon requested withdrawal of itspetition, and the Regional Director granted this request and closedthe case on February 14, 1957.The intervening charge, filed on February 1, 1957, alleged that theEmployer had dominated and interfered with the formation and ad-ministration of the ProduceWorkers.'On February 8, 1957, theEmployer and the Teamsters entered into a settlement agreement, towhich the Produce, Workers assented, and which was approved by theRegional Director on February 14, 1957.Under the terms of thesettlement agreement, the Employer agreed to post a notice for 60-days providing, in substance, that the Employer would disestablishthe Produce Workers and would agree not to dominate or interferewith the formation or administration of any labor organization. TheEmployer stated that it posted such a notice on February 15, 1957.On April 22, 1957, the Regional Director notified the parties to the.settlement agreement that the investigation of the charge in CaseNo. 1-CA-2228 had been discontinued.The hearing officer statedfurther that the Regional Director notified the parties that Case No.1-CA-2228 was closed by a letter dated April 26 sent to NathanWarren as president of the Employer, to William Sheehan represent-ing the Teamsters, and to Francis Fennessy representing the ProduceWorkers.e Case No. 1-RM-229.6116 NLRB 1662.Case No. 1-CB-384.Case No. 1-RM-248.Case No. 1-CA-2228. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence in the present proceeding shows that in March 1957the Independent was formed, filed incorporation papers, and waschartered in accord with the laws of Rhode Island.Members were,enrolled, officers were elected, and bylaws were adopted.Certainemployees were active in both the Produce Workers and the Inde-pendent because they preferred representation by some of their ownnumber rather than by an outside organization, according to the.testimony of Morris Krichmar,10 president of the Independent andan incorporator of both organizations.Krichmar also testified thatthe purpose of the Independent was to deal with the Employer con-cerning grievances, labor disputes, wages, hours, and conditions of'employment.The Teamsters moved to dismiss the petition on the ground thatthe Independent "is the same organization as or a successor to" theProduceWorkers.We shall not pass upon this allegation, as thiswould require determining whether the Employer had, in disregard ofthe notice it posted, engaged in unfair labor practices in violation ofSection 8 (a) (2) of the Act. To make such a determination in thiscase would be contrary to established Board policy that unfair labor-practice allegations are not properly litigable in a representation pro-ceeding.A party asserting such allegations may litigate them onlyin an unfair labor practice proceeding designed to adjudicate suchmatters.As the Board recently stated,it is well established that a contention alleging domination orassistance of a labor organization by an employer is in effect anunfair labor practice charge, and therefore not properly litigablein a representation proceeding."Accordingly, the motion of the Teamsters to dismiss on the groundthat the Independent is thealter egoof, or a successor to, the Produce-Workers is denied.12We find that the Teamsters and the Independent are labor organiza--tions within the meaning of Section 2 (5) of the Act, claiming to,represent employees of the Employer.l310Krichmar is a salesman who has been employed by the Employer for about 20 years.Two other employees who were incorporators of both organizations are Gentile, alsoa salesman,and Fennessy,theEmployer'sbookkeeper,who became secretary of theIndependent.11Bi-States Company,117 NLRB 86.12 To the extent that this decision is inconsistent with such earlier cases asBaltimoreTransit Company,59 NLRB 159,andThe Standard Oil Company of Ohio,63 NLRB 990,those cases are hereby overruled.18Member Bean agrees to deny the Teamsters'motion because it goes contrary to the.rule of theBi-States Companydecision.In addition,he rests on the further ground thatthe Board is precluded from disqualifying the Independent by Section 9 (c) (2) of thestatute,which,in pertinent part, reads ". . . in no case shall the Board deny a labororganization a place on the ballot by reason of an order with respect to such labor organi-zation or its predecessor not issued in conformity with section 10 (c)."The substance ofthe Teamsters' argument is that the Independent, as successor to the old Produce Workers, NATHAN WARREN & SONS, INC..2953.The Teamsters moved to dismiss the petition on the grounds that(1) it was untimely filed by the Employer, and (2) it was basedupon a request for recognition by the Independent which was nottimely.With regard to (1), the petition was filed on April 19, 1957.The Employer stated at the hearing that the notice disestablishingthe Produce Workers was posted on February 15, 1957. The petitionwas, therefore, filed after the 60-day posting period had expired. TheTeamstersmaintains that the filing of a petition was precluded untilafter the Regional Director issued his notice of April 22, 1957, in-forming the parties to the settlement agreement of the closing ofCase No. 1-CA-2228.Even on this basis, however, as the petition wasnot processed until after that notice had issued, there was no im-propriety in its filing prior thereto.l4With regard to (2), the petition herein states that it was based upona claim to represent the Employer's employees made by the Inde-pendent on April 18, 1957, whereas the evidence shows that this claimwas made by a letter sent on April 6.The Teamsters' objectionrelates,in substance, to the fact that both dates preceded the Regional Di-,rector's closing of Case No. 1-CA-2228.However, in view of ourdetermination above that we will not consider the Teamsters'allega-tions, in effect, that the Independent is disqualified for purposes ofthis proceeding, we find no merit in the contention that the Inde-pendent was precluded from claiming representative status until theformal close of that proceeding. The Teamsters' motion to dismiss thepetition on the grounds of untimeliness is therefore denied.Accordingly, we find that a question affectingcommerce exists con-cerning the representation of employees of the Employer within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The petition describes a unit including all employees except pro-fessionalemployees and supervisors."At the hearing, the Employerand the Independent agreed that the unit should embrace all the em-ployees of the Employer, including office employees and salesmen, butexcluding professional employees, guards, and supervisors.The unitfor which the Teamsters was certified in December 1954, followinga consentelection, and which was covered by the contractin effectuntilDecember 1955, included drivers, warehousemen, and helpers,is encumbered by an inherentdisability which attached to the ProduceWorkers by virtueof a settlement agreementbetween theCompany and the RegionalDirectorin February1957.But thatsettlement standsentirely apartfrom Board action,bears no relationshiptoSection 10 (c), and provides for no orderwhatever, either directlyor indirectly.Therefore,absent any Board order"in conformity with section 10 (c)," directed either tothe Independent or any alleged predecessor,he believesthat the Boardmay not regard theIndependent as anything but a labor organizationwithin themeaning of Section 2 (5) ofthe Act.14Cf.Weston Biscuit Company,Inc.,117 NLRB 1206.15The record indicatesthat thereare approximately 21 nonsupervisory employees, ofwhom 4 are classifiedby the Employeras salesmen,5 as office employees,and 12 as truck-drivers orwarehousemenor both. 296DECISIONSOF,NATIONALLABOR RELATIONS BOARDand combination food inspectors and warehousemen, but excludedguards, professional employees, office employees, salesmen, shippers,and supervisors.The Teamsters contends 16 that this is the only ap-propriate unit; that the unit sought in the petition, including cate-gories formerly excluded, is inappropriate; and that the petitionshould therefore be dismissed..The prior certification and bargaining history are not of control-ling importance here, however, as the certification was based upon theresults of a consent election," and the bargaining history, which wasof relatively brief duration, terminated in May 1956.15Nor does thefact that a petition seeks a unit including categories which may befound not to constitute part of the unit finally determined to be ap-propriate require dismissal of the petition.19The Teamsters' motionto dismiss on these unit grounds is therefore denied.There was no dispute as to the appropriateness of a unit comprisedof truckdrivers and warehousemen, and we find such a unit appro-priate.The parties were in dispute with regard to the salesmen andclericalemployees, whom the Employer and the Independent wouldinclude but the Teamsters would exclude.The salesmen report to work about 4: 30 a. in., examine the stock,20and check marketing reports received by mail and teletype.DavidWarren, a company official who supervises the salesmen, informs themof the prices at which stock was purchased, and indicates the pricesat which it should be sold.The salesmen, however, may vary theseproposed prices to some extent if, in their judgment, the variation iswarranted by such factors as the condition of the produce, the quanti-ties being purchased, or the prevailing market prices. Selling takesplace from about 5 to 8 a. in. The salesmen then prepare written re-ports on the remaining stock, which requires only a few minutes. Therecord does not indicate what they do for the remainder of their timeuntil they leave at 2: 30 p. in.When a, salesman completes a sale, he makes out a salesslip which isgiven to the shipper.The slips are next processed by the two stock-clerks, one handling cash and the other charge transactions.The cashslips are delivered to the cashier, and all the slips are finally taken tothe office to be recorded on cards, which are filed by the stockclerks,who also handle the reports on remaining stock prepared by thesalesmen.1eTheindependent maintained in itsbrief that becausethe Teamsters had disavowedrepresentationof thepermanent strike replacementsand had beendecertified,its unit-contentions should be disregarded.As theTeamstersisa partyto this proceeding, wefind nomerit in thiscontention."humble Oil and Refining Company,115 NLRB 1485, 1487.eStandardFurniture Company,118 NLRB 35.ioPlankintonPacking Company,116 NLRB 1225.:oThe salesmenare departmentalized to some extent, specializingin the sale of produceor of particular kinds of fruit. NATHAN WARREN & SONS, INC.297In addition to the stockclerks and cashier, the other office employeesare a bookkeeper and an office boy, who apparently perform the dutiesindicated by their designations.The truckdrivers and warehousemen punch time clocks ; the sales-men and office employees do not, but keep their own records of thehours they work.All the employees are paid hourly rates, but thesalesmen and most of the office employees are paid at higher rates thanthe employees in other categories. In addition, the Employer pays abonus once or twice a year which varies in amount, depending uponthe length and value of an employee's service. The salesmen and officeemployees have been given larger bonuses than the other employees.As the salesmen work under separate supervision, are paid morethan the truckdrivers and warehousemen, and perform duties that en-tail greater responsibility, it is clear that their employment interestsare dissimilar to those of the employees in the unit.Moreover, theywere excluded from the previously certified and contractural unit.The Board generally excludes salesmen from units of manual work-ers,21and we see no reason for departing from this rule in the presentcase.We shall, therefore, exclude the salesmen from the unit hereinfound appropriate.We shall also exclude the office employees from the warehouse unit inaccord with the policy enunciated inInterstate Supply Company,117 NLRB 1062, that we "shall in the future exclude office clericalemployees from wholesale units if any party objects to their in-clusion." In a brief filed after the hearing, the Independent proposedthat, if the office clerical employees were excluded from the warehouseunit, a separate unit should be established for them.We find thatthe office employees, who are under separate supervision, work in.areas separated from the Employer's other operations, and are en-gaged primarily in office clerical duties, constitute an appropriateunit.Accordingly, we find that the following employees at the Em-ployer's wholesale operation at Providence, Rhode Island, constituteseparate units appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :(a)All office clerical employees, excluding all other employees,guards, and supervisors 22 as defined in the Act.21 SeattlePacking Company,106 NLRB 451.The Independent's arguments,at the hear-ing and in its brief,directed to establishingthat thesalesmen are not professionalemployees within the meaningof the Act,are not relevant as there is no contention here-that the salesmenhaveprofessional status.22The parties stipulated that in additionto NathanWarren, president of the Employer,and his sonDavid Warren, who istreasurer and general manager and also supervises the-salesmen,the following are supervisors within the meaning ofthe Act :John Prior, theofficermanager,who supervisesthe officeemployees;Joseph Faria,a foreman,who super-vises the truckdrivers and warehousemen;Pasco1larandola,his assistant,who also actsas a shipper;Vincent Jlarandola,a general supervisor; Joseph Reposa,who has charge- .298DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)All truckdrivers and warehousemen, excluding all salesmen,office clerical employees, professional employees, guards, and super-visors as defined in the Act.[Text of Direction of Elections omitted from publication.]MEMBER MCGRDOCK, dissenting :I dissent from the majority's action in overruling Board precedentwhich has its roots in 20 years of cases supporting the principle thatthis Board will not knowingly accord a place on the ballot in any.election conducted. by the Board to a labor organization which isincapable of acting as a bona fide bargaining representative because itis a successor to a disestablished employer-dominated organization.In February 1957 there was a settlement agreement on chargesfiled by the Teamsters, under which the Employer disestablished theProduceWorkers Union, Inc., as an employer-dominated labor or-ganization.The incorporator of that organization then incorporatedthe Independent Produce Workers Union, Inc., during the 60-dayposting period.On receipt of the latter organization's request forrecognition the Employer filed this RM petition.The Teamstersintervened and moved to dismiss the petition on the ground that theIndependent "is the same organization as or a successor to" the dis-established Produce Workers on the facts shown in the record, whichI do not set forth in detail here.Although neither the Independentnor the Employer questioned the Teamsters' right to litigate this-contention, the majority refuses to consider and to resolve this issue.The reason given by the majority is that to do so "would be contraryto established Board policy, adhered to for many years, that unfairlabor practice allegations are not properly litigable in a representa-tion proceeding."I deny this.The Board has throughout the yearsand up to and including the current year 23 deemed it necessaryand proper in a representation proceeding to consider allegations-which go directly to the question of the inherent capacity of a labororganization to act as a bona fide bargaining representative.The'very fact that the majority finds it necessary to overrule such earliercases asBaltimore Transit Company,59 NLRB 159, andThe StandardOil Company of Ohio,63 NLRB 990, demonstrates that it is themajority's refusal to determine if the Independent is a successor tothe disestablished Produce Workers which is "contrary to establishedBoard policy."The majority opinion erroneously implies that thesetwo cases stand for an outdated general rule that 8 (a) (2) allega-tions are litigable in representation proceedings and are thereforepart of the day, and keeps records, of the loading and unloading of merchandise shippedby railroad or truck ; and John Merluzzo, who supervises the work of unloading freightcars.2SAssociatedDryGoodsCorporation,117 NLRB 1009. NATHAN WARREN & SONS, INC.299'inconsistentwith subsequent cases which voice a contrary generalrule.This is not so.TheBaltimore Transitdecision clearly recog-in representation cases, stating that "the Board has found it to beconvenient and practicable,for the most part,rigidly to exclude anyproffered evidence of unfair labor practices in a representation pro-ceeding, thereby leaving to the aggrieved parties the right to filecharges under Section 10.This division of the Board's functionshas proved invaluable in expediting the handling of representation.cases."[Emphasis supplied.]Although recognizing this general,rule, theBaltimore Transitdecision nevertheless pointed out that:there are certain necessary exceptions, and that the Act does not "re-from all matters which might appropriately be raised in a complaint.proceeding."One example cited is the investigation on objections to:an election of employer interference which would constitute a viola-tion of Section 8 (a) (1) of the Act and thus afford grounds for acomplaint proceeding.The decision further pointed out that "Thefull freedom to choose bargaining representatives which the pro-cedure set forth in Section 9 of the Act is intended to insure wouldbe limited drastically were the Board powerless to determine which-unions shall appear on the ballot in elections directed thereunder andthus be available for choice by employees."Consequently, "to:guarantee that full freedom of choice, which must prevail if theprovisions of Section 9 are to have any substantial meaning," theBoard has enlarged the usual scope of its inquiry in representationproceedings to deny places on the ballot to "tainted unions."TheBaltimore Transitdecision goes on to state :Thus, where the articles, or constitution, of a labor organizationparticipating in a representation proceeding indicated on theirface subservience to the employer, such organization has beendenied a place on the ballot.Likewise, where the evidence in arepresentation proceeding fortuitously disclosed that supervisory.employees played some part in the formation or organizing ac-tivities of a union party thereto, that union has been denied aplace on the ballot, and its petition; if any, has been dismissed.A further example of this nature is the Board's practice to denyin a representation proceeding, a place on the ballot to a unionpreviously found to be company-dominated in a complaint pro-ceeding.In such cases the Board is clearly right in taking cog-nizance of the true character of a labor organization.Ananalogous situation is presented when a previously disestablishedorganization appears in a representation proceeding under adifferent name.Plainly again, the Board is amply warranted 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDin inquiring into the true character of the organization.Webelieve it follows logically that, in a case such as the instant one,where a union seeking a place on the ballot allegedly is a successorto or a continuation of a union previously ordered disestablished,this Board may inquire into the formation of such union to de-termine whether it is subject to the same taint of employer controland influence, and thus, not to be foisted upon employees in aBoard conducted election.As previously stated, this has indeedbeen the Board's practice, and where a finding of successorshiphas been made, the tainted union has been denied a place on theballot, and its petition, if any, has been dismissed.The Board's reasoning as to the necessity of the exception to thegeneral rule, which permits evidence to be adduced in a representa-tion proceeding to show that a petitioning union is a successor to ora continuation of a previously disestablished union, is worthy ofcareful consideration at a time when it is proposed to overrule thisprinciple :It would appear to be the position of the Brotherhood that theBoard is powerless in a representation proceeding to deny anyunion a place on the ballot on the ground that it is a successor toan organization previously ordered disestablished unless a find-ing of such successorship is first made in a complaint proceeding.Solely from the standpoint of effectuating the purposes of theAct, we consider such a concept of the dual functions bestowedupon the Board to be clearly erroneous. If such an interpreta-tion of the Act were valid, it is entirely conceivable that, in agiven situation, a representation .proceeding would be postponedindefinitely.Thus, for example, a complaint proceeding mightresult in the disestablishment of one union, only to have its suc-cessor spring up and intervene in the representation proceeding.To keep the successor off the ballot, another complaint proceedingwould have to be instituted to disestablish it.Thereafter, a sec-ond successor might spring up and intervene in the representationproceeding, and so onad infinitum.Meanwhile, the employeesconcerned would be denied the opportunity to choose a collectivebargaining representative which the Act guarantees, with result-ant friction between management and employees, and amonggroups of employees.The very purposes of the Act would bethwarted thereby.To avert such a vicious cycle, the Brotherhoodsuggests that the Board should institute contempt proceedings,and there try the issue of successorship. It is true that contemptproceedings may be lodged against an employer where the Board'sorder of disestablishment has been enforced by court decree, anda successor organization has come into existence.But there may NATHAN WARREN & SONS, INC.301be situations in which the employer has engaged in no overt actsof a contemptuous character and yet the successor organizationmay clearly appear to the employees to be tainted as was itspredecessor.However, the existence of facts which may argu-ably be said to be such as to warrant contempt proceedings doesnot mean that all activity with respect to a representation pro-ceeding must be stayed, pending the determination by the courtsthat an employer is or is not in contempt.Nowhere in the Actis there any indication that the Board is compelled to resort firstto action under Section 10, or proceedings ancillary thereto, inorder effectively to perform its functions under Section 9 ofthe Act.In theBaltimore Transitcase, the Court of Appeals for the Fourth,Circuit not only sustained the Board'spowerto consider the successor-ship issue in a representation case, quoting approvingly the portionof the Board decision set forth just above; but even more significantlyitwent further and pointed out that it was "inconceivable" thatCongress could have intended the Board to act otherwise.The court:said:It was clearly not the intention of Congress that the Board shouldplace on the ballot in an election an employer dominated organi-zation([h.L. B. B. v. Falls Corp.,308 U. S. 461, 462) ; and it isinconceivable that it should have been intended that the summaryprocedure provided by section 9 (c) should be delayed while com-plainlt proceedings under section 10 were being conducted 24'But now the majority not only specifically overrules the Board de-cision inBaltimore Transit,but in necessary effect, the court decisionas well, ignoring the portion of the court decision just quoted.I would be the last to suggest that this Board should be hideboundby precedent.However, it would seem axiomatic that it should not,overturn a Board policy of many years' standing which has beenapproved by the courts as reflecting what Congress intended, absentcompelling reasons for overturning it; and that any such reversalshould be accompanied by an adequate and meaningful explanationof what is wrong with the policy and the reasons which justify a re--versa.l and overweigh the considerations which caused the adoption,of the policy in the first place.Yet the majority decision plainlydoes not meet such a burden. It does no more than to state (1) thatit considers subsequent cases as "nullifying the effect of" cases likeBaltimore TransitandStandard Oil;and (2) that labor organiza-tions are now more conversant with "the requirement that attacks onthe validity of a labor organization should be litigated in a complaint24 Madden v. The Brotherhoodand Union of Transit Employees of Baltimore,147 F. 2d439, 442. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDproceeding."Point (1) is incorrect, and point (2) begs the question..The majority opinion completely fails to address itself to the consid-erations set forth inBaltimore Transitwhich show the necessity of-the doctrine laid down therein.The cases cited by the majority in footnote 4 which reflect the-general rule that unfair labor practice allegations are not litigable.in representation proceedings cannot be said to "nullify the effect"of theBaltimore Transitexception.For the most part they fallinto different and easily distinguishable categories.Thus theTimes-Squarecase (and others following it) held that where the GeneralCounsel had resolved the question whether strikers are unfair laborpractice or economic strikers by refusing to issue a complaint charging-that they are the former, the Board in determining eligibility ofstrikers and replacements to vote in an election would not make-its own determination in a representation case because to do so would.impinge upon the General Counsel's authority to issue complaints..Obviously this line of cases does not involve the issue of the Board.placing on a ballot and certifying a labor organization which is nota bona fide labor organization because a successor to a dominatedorganization.TheNational Foundrycase, quoted in the majorityopinion, and the similar cases in that category cited, involved thequestion whether a petitioning labor organization may prove in arepresentation case that an intervening labor organization which.pleads a contract bar to an election is an illegally assisted or domi-nated organization, in order to destroy its contract bar.Obviouslythis line of cases also does not involve the question of the Boardplacing on a ballot and certifying a labor organization which is nota bona fide labor organization.By refusing to consider allegationsof employer assistance or domination in such cases, the Board does,not lend its processes to assist a union in achieving representativestatus.The Board permits even noncomplying unions who are notentitled to file petitions, appear on ballot, or be certified, to appearand assert a contract bar to a petition.Furthermore, it is noteworthythat in the cited and relatively recentMengelcase, also involvingan effort by a petitioner to defeat a contract bar by showing thatseveral of the officers of the intervenor were supervisors, the Boardrecognized the continuing validity of exceptions to the general ruleof the type involved in the instant case. It noted that the petitioner`'cites cases in which the Board has refused to direct a representationelection because it found that the union seeking the certification asrepresentative was organized or controlled by supervisors."It issignificant that the Board did not say that such cases no longer hadvalidity, but instead said :"These cases are inappositein the presentsituation, however,for the Intervenor is not seeking a certification;itmerely asserts that its current contract bars a determination ofrepresentatives at this time." [Emphasis supplied.] NATHAN WARREN & SONS, INC.303-The majority's refusal to consider the issue of successorship hereis not even consistent with the most recent casecited-Bi-States-fromwhich I dissented because it involved a partial inroad into the priorpolicy.In that RC -case the majority refused to consider evidencein the record showing that a majority of the officers of the Intervenorand its bargaining committee were supervisors.The result there wasrationalized on a purported distinction in the Board's cases betweenattacks on the character of petitioning and intervening labor organiza-tions.The majority there said, "Unlike the usual situation in whichdismissal of the petition is sought because of the disqualificationof the petitioning union, we have here a contention directed nottoward impugning the validity of the petition but toward disqualify-ing an intervening union from participating in any election to bedirectedIn other words, the petitioner is, via the representation route,seeking to gain an election and at the same time to litigate itsallegations of unfair labor practices."Inasmuch as it was the Inde-pendent which raised the question concerning representation on whichthe Employer filed the RM petition in this case,25 the Independent'sposition is properly analogized to that of the petitioner in an RCcase; and the Teamsters, which is attacking the character of theIndependent as a bona fide labor organization, is a typical inter-venor which does not wish an election. Thus this case falls withinthe distinction laid down in the majority decision inBi-Statesbe-tween attacks on the bona fide character of petitioning and interveninglabor organizations.But instead of applying the distinction madein theBi-Statescase, the majority now moves on from the inroad'in established Board policy made inBi-States,to a full scale andopen reversal of that policy in refusing to pass on the questionwhether the Independent is a successor to the disestablished ProduceWorkers and therefore incapable of raising a question concerningrepresentation, being placed on a ballot, and certified.The majority'srefusalto consider the successorship issue on theground that it would require determining in a representation casewhether the Employer had committed an unfair labor practice is alsonot consistent with Board action in recentcases inother related areas.Members of the majority have had no hesitancy in passing upon thequestion in representation proceedings as to whether supervisors par-ticipated in a petitioning union's affairs and obtained authorizationcards so as to require dismissal of the petition;26 norinquiring intothe question whether decertification petitioners were assisted by theEmployer in the filing of the petitions.27The objection that the25 Employers cannot raise a question concerning representation..Associated Dry Goods Corporation,117 NLRB 1069.'Bond Stores,Inc.,116 NLRB1929;Southeast Ohio Egg Producers,116 NLRB 1076;The Belden Brick Company,114 NLRB52;Clackamas Logging Company,113 NLRB 229; 304DECISIONS OF NATIONAL LABOR-RELATIONS BOARDdetermination of these questions could be considered a determinationthat an employer had committed an unfair labor practiceis no lessapplicable to such cases.Note, for example, the finding of the Boardin the recent case ofBond Stores, Inc.,116 NLRB 1929, 1930: "Inour opinion, the Employer in the instant caseexceeded the bounds'of strict neutrality imposed by the statuteby its conduct precedingthe filing of the [decertification] petition and therebyunlawfullyintrudedupon its employees' rights independently to file a decertifi-cation petition with the Board." [Emphasis supplied.]The majority's attempt to explain the inconsistency between itsaction and theveryrecentAssociated Dry Goodscase,where theBoard took evidence in the representation case as to whether twoalleged supervisors had participated in the petitioning union's affairsand obtained authorization cards, on the ground that the Board hadto determine a different issue-"which party hadin factfiled thepetition"-is belied by the language of the decision.After finding 1man not a supervisor, and that the other man who was a supervisorhad merely discussed the union with 2 or 3 employees who did not joinor sign application cards, the decision said : "The Board has held thatactivities such as those are not by themselves sufficient to attribute toapetitioning union a `managerial taint' that woulddisqualify'suchunion from acting as bargaining representativeof the employees."[Emphasis supplied.]Thus the Board as late as that case, andsubsequent toBi-States,continued to recognize that the issue is thecapacityof the union seeking certification to act as a bona fide bar-gaining representative.28I note that the majority states that the rule that attacks on thevalidity of a labor organization must be litigated in a complaintproceeding "is particularly applicable here, where the Teamsters,which is seeking a Section 8 (a) (2) determination with regard tothe Independent, had previously succeeded in obtaining disestablish-ment of the Produce Workers in an unfair labor practice proceed-ing."But the Teamsters is not here seeking a determination thatthe Employer has violated Section 8 (a) (2) of the Act. It is seek-ing only to show that the Independent is a continuation of or a suc-cessor to the disestablished organization. It is not at all impossiblethat it may be shown to exist as a successor to the disestablishedorganization because incorporated by the same employee, the absenceof a line of fracture, etc., without the Employer having lifted a handor having engaged in the slightest conduct violative ' of Section 8(a) (2) of the Act. The Board pointed out this possibility in thePlasticMolding Corporation,112 NLRB 179,BethlehemSteel Company,ShipbuildingDivision,111 NLRB 185; MooreDrop Forging Company,108 NLRB 32.sa For other cases applyingthis principlesee MidlandContainerCorporation,116 NLRB1116;Beaumont Forging Company,110 NLRB 2200 -New York CityOmnibus Corporation,104 NLRB 579;ColumbiaPicturesCorporation,and casescited therein,94 NLRB 466. NATHAN WARREN&SONS, INC.305Baltimore Transitdecision as one of the reasons requiring that thesuccessorship issue,be considered in a representation proceeding, say-ing, "there may be situations in which the employer has engaged inno overt acts of a contemptuous character and yet the successororganization may clearly appear to the employees to be tainted as wasits predecessor."Consequently,even if the Teamsters were to file aSection 8 (a) (2) charge, as a labor organization may be disestablishedonly under a finding that the employer has violated Section 8 (a)(2), the Board under such circumstances would be helpless to remedythe situation in a complaint case even if the record showed that theIndependent was actually a successor to the disestablished organi-zation.:C.onsequently, the application of theBaltimore Transitdoc-trine to determine successorship in the instant proceeding conceiv-ably might be the only way of insuring that an impediment to freecollective bargaining by this Employer's employees is removed andthat this Board does not become a party to foisting a successor toa disestablished labor organization onto them as their bargainingrepresentative.This is but one of the considerations underlying the..Baltimore Transitdoctrine for which the majority has no answer inreversing that policy.I have ascertained from Board records that in the recentBi-Statescase the worst fears pointed out in my dissent were realized=theintervenor won the election and has been certified by the 'Board,despite the undenied fact that a majority of its officers and a majorityof its bargaining committee are supervisors.Not only is that em-ployer free, but he is obligated by this Board's certificate, to bargaincollectively for his rank-and-file employees under a setup where hewill be sitting on both sides of the bargaining table.By directingan election and putting the Independent on the ballot in the instantcase without considering and determining whether itis a successorto a disestablished employer-dominated organization, the Board isonce again taking the first step toward the ultimate certification ofa labor organization which in all likelihood is incapable of actingas a bona fide bargaining representative.As the court pointed outin theBaltimore Transitcase, this-is not what Congress intended..Accordingly, because I believe that the integrity and efficacy ofthe Board's election processes can be preserved and the policies ofthe Act. effectuated only if the Board continues to apply its long-established and judicially approved policy of preventing unions whichare, inherently incapable of dealing with employers at arm's lengthfrom participating in elections,and because no sound reason has beenadvanced for reversingthat policy,I am compelled to disagree withthemajority'sdecision to ignore the contention and the recordevidence in support thereof, that the Independent is a successor toan employer-dominated and disestablished organization.476321-58-vol. 119-21